PER CURIAM: *
Court-appointed appellate counsel for defendant Frederick Grove has moved for leave to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Grove has filed a pro se response. Our independent review of the briefs and the record discloses no nonfrivolous issue for appeal. Appointed counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, *419and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.